In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Robbins, J.), entered December 18, 1986, which granted the plaintiff wife’s motion to have released from escrow pendente lite, certain proceeds from the sale of the marital residence.
Ordered, that the order is reversed, on the law and in the exercise of discretion, without costs or disbursements, and the motion is denied.
It was an improvident exercise of discretion for the Supreme Court, Nassau County, to direct that the plaintiff receive nearly 64% of the proceeds from the voluntary sale of the marital residence, the sole major marital asset, to be used toward her purchase of a new home, in the absence of any statutory authorization for an interim distribution of marital assets, particularly in light of the numerous economic issues that remain for consideration (see, Stewart v Stewart, 118 AD2d 455; Monroe v Monroe, 108 AD2d 793; Rubin v Rubin, 99 AD2d 774; Domestic Relations Law § 236 [B] [5] [a], [d]; cf., Leibowits v Leibowits, 93 AD2d 535). The most effective remedy for the present situation would be to speedily proceed to trial where the disputed financial issues may be resolved (see, *651Basch v Basch, 114 AD2d 829). Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.